Citation Nr: 1410357	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to July 22, 2013, exclusive of a period of temporary total benefits from October 20, 2008 to December 1, 2008. 

2.  Entitlement to an initial disability rating in excess of 70 percent.

3.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 following VA hospitalization for service-connected psychiatric disability.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to May 21, 2009.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2007 and January 2009 rating decisions of the RO in Chicago, Illinois.  The Board Remanded the appeal in March 2012 and in June 2013.  By a rating decision issued in August 2013, TDIU was granted from May 21, 2009, and an increase in the initial rating from 50 percent to 70 percent for PTSD was granted from July 22, 2013.  The Veteran has also been awarded a total temporary rating 38 C.F.R. § 4.30, from October 20, 2008 to December 1, 2008, based on hospitalization for treatment of service-connected PTSD.  Thus, that period is excluded from consideration for an increased initial evaluation.  The issues on appeal are more accurately stated as listed on the title page of this decision.  

The Veteran testified before the undersigned in September 2011.  A transcript of the proceeding is of record, associated with the Veteran's electronic (VBMS) file.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic records.




FINDINGS OF FACT

1.  Prior to July 22, 2013, excluding a period of temporary total benefits from October 20, 2008 to December 1, 2008, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, judgment, thinking, or mood.

2.  At no time during the course of the appeal has the Veteran's PTSD been manifested by total social impairment, gross impairment in thought processes, persistent delusions or hallucinations, or memory loss for the Veteran's own name, own occupation, or names of his close relatives.  

3.  A temporary total rating for hospitalization was assigned under 38 C.F.R. § 4.29 from October 20, 2008 to December 1, 2008, but there is no documentation of surgical treatment or immobilization of a joint during the hospitalization to warrant application of 38 C.F.R. § 4.30.  

4.  From the date of the claim underlying this appeal, the Veteran has been unable to perform heavy manual labor because of service-connected diabetes and neuropathy, and unable to function in his former occupation as a manager as a result of service-connected PTSD, resulting in unemployability due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increase to 70 percent in the Veteran's initial rating for service-connected PTSD have been met for the period prior to July 22, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.126, Diagnostic Code 9411 (2013).



2.  The criteria for an initial schedular rating in excess of 70 percent for service-connected PTSD are not met at any time during the pendency of this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.126, Diagnostic Code 9411 (2013).

3.  The criteria for payment of a temporary total disability rating for surgical convalescence upon expiration on December 1, 2008, of a temporary total disability rating based on hospitalization for a service-connected psychiatric disability, are not met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.29, 4.30 (2013).

4.  The criteria for TDIU are met throughout the period of this appeal, from January 17, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In cases such as this PTSD claim, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant has not alleged any defect in notice or prejudice from such defect.  The Board concludes that all required notice has been given to the Veteran. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Following the June 2013 Remand, records were obtained from the Social Security Administration and from private providers.  Voluminous additional VA clinical records were associated with the electronic record.  

The Veteran has been afforded VA examinations, most recently, in 2012 and 2013.  The reports of these examinations show that the examiners reviewed the claims file, conducted an examination, and interviewed the Veteran, which included taking his lay history.  The conclusions made by the examiners were supported by rationale and conformed with the criteria used in evaluating the issues on appeal.  These examinations are adequate for purposes of the ratings addressed in this decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded the opportunity to identify or submit additional relevant records of any type.  All identified records have been requested.  The Board concludes that VA has satisfied its duty to assist the Veteran.  No useful purpose would be served in remanding the matter for yet more development.  



1.  Claim for increased initial evaluations for PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's PTSD is rated under Diagnostic Code 9411.  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In evaluating the evidence, the Board has also considered various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing The American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well.  GAF scores from 51 to 60 indicate "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  GAF scores from 41 to 50 contemplate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood.

While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).




Facts and analysis

Historically, the Veteran began seeking treatment for depression in 2004.  At that time, the Veteran reported headaches, worse at work, with blurring of vision of the right eye and spasm of the right eye.  Providers noted that the Veteran had photophobia and hemifacial spasm, typically during the work day, in addition to headaches.  The Veteran was off work from September 2004 to November 2004, from January 2005 to February 2005, and then after June 28, 2005.  

In early August 2005, the Veteran was admitted to a private partial hospitalization program (day hospitalization) for intensive treatment of his psychiatric issues.  On August 15, 2005, the Veteran sustained fractures of the tibia and fibula.  Surgical repair was required.  The Veteran's post-surgical course was complicated by respiratory failure and pneumonia.    

In September 2005, the Veteran discussed with his physician that "VA" had assigned a diagnosis of PTSD instead of depression.  The record establishes that the Veteran was receiving Vet Center treatment, but not treatment at a VA Medical Center, during this time.  In October 2005, the Veteran reported that he had been feeling better, but became more anxious and restless when he learned from a co-worker that he would be demoted or fired when he returned to work.  

(a).  Evaluation in excess of 50 percent for the period prior to July 22, 2013 (exclusive of the period from October 20, 2008 to December 1, 2008)

In January 2006, the Veteran sought disability benefits from the Social Security Administration (SSA).  SSA determined that the Veteran's onset date for disability purposes was in June 2005, when he sought time off work for treatment of depression.  The SSA records reflect that, when the Veteran appeared for his SSA interview in early 2006, he "seemed very nervous," was "wiping his face" and had "difficulty expressing himself and remembering dates etc."  


With his claim for SSA disability benefits, the Veteran submitted a January 2006 statement from MN, MD, who indicated that the Veteran was being treated for depression.  An undated report from a Vet Center, which was apparently received by SSA in February 2006 as part of the Veterans' January 2006 claim for benefits, reflects that PTSD was the Veteran's assigned diagnosis.

A March 2006 examination for SSA purposes reveals that the Veteran had a slight limp, but the SSA examiner stated, "his main problem is psychiatric."  SSA disability benefits were awarded in April 2006 on the basis that the Veteran was unable to return to past employment, and was unable to learn new industrial tasks.  

In February 2007, the Veteran underwent a VA examination.  The Veteran explained that, before he quit working, he had to be off work four times for what was thought to be heart attacks, in which his face would become numb.  The "heart attacks" were found to be due to anxiety.  He began seeing a counselor.  He was taking Trazodone and Lexapro.  He was only able to sleep about three hours at night.  He was irritable.  He reported that he had a physical altercation at a bar within the past two years, and no longer went to bars.  He reported use of alcohol, with last intoxication about two days prior to the VA examination.  The examiner described the Veteran's communications skill as "deficient" due to nervousness, inability to concentrate, inattentiveness or difficulty listening, and difficulty responding to inquiries.  The Veteran had become alienated from his spouse and his peers due to irritability.  The examiner opined that the Veteran's ability to tolerate employment was impaired and opined that the quality of the Veteran's personal and domestic life was impaired.  The examiner assigned a diagnosis of PTSD, noting that diagnoses such as panic attacks and agoraphobia were considered, but, after evaluation, PTSD was the sole appropriate diagnosis.  The examiner assigned a GAF score of 70.  

A GAF score of 70, as noted above, is defined as appropriate where there are "mild" symptoms.  The overall findings of the report do correlate with such a relatively mild level of severity.  The examiner stated that the Veteran was "disenchanted with any meaningful life activity".  He also noted that the Veteran felt "alienation" from peers and from his wife.  Moreover, the examiner concluded that the Veteran's industrial capability was impaired, and noted that the Veteran had difficulty concentrating, difficulty with verbal communication because of inability to listen and respond.  The examiner observed that the Veteran had "insufficient sleep hygiene skills, insufficient mood management skills, insufficient thought management skills."  In short, the Board finds that the examiner's description of the Veteran's symptoms is persuasive, but the examiner's assignment of a GAF score of 70 is inconsistent with the symptoms described, and thus is of diminished probative value.  

In July 2008, the Veteran was treated with electroshock therapy (ECT).  The assigned diagnoses were depression and PTSD.  At that time, the primary physician noted that the Veteran was disabled for all work and was not a candidate for rehabilitation.  

The severity of the Veteran's depression continued to escalate, and the Veteran agreed to inpatient ECT treatment.  He was hospitalized on October 20, 2008.  It is undisputed that the Veteran sustained severe short-term memory loss after this treatment.  Physician orders and home care instructions reflect that the Veteran was to be supervised 100 percent of the time for the first week following his discharge.  

In January 2009, the Veteran was noted to have post-ECT memory loss.  He reported some decrease in symptoms of depression, but the objective measures of depression were high.  The Veteran was able to remember what "accu-checks" for his blood sugar were, but was unable to recall what his measured levels were or when the accu-checks had been done.  Treatment notes between January 2009 and May 2009 demonstrate no indication that the Veteran's functioning improved.  

On VA examination in September 2009, the examiner described the Veteran as "extremely nervous and anxious" during the evaluation.  The Veteran cried "several times."  He was "constantly wringing his hands."  He got up and moved about the room.  He "seemed to be blocking."  The Veteran's spouse reported that she had to remind him to shower and to get a haircut.  The Veteran's eye contact was poor.  He displayed "many very anxious movements" of his lower legs.  His speech was halting.  The Veteran appeared to be having "considerable" and increasing difficulty organizing his thoughts and expressing himself.  He also reported that he had conversations with people "who are not there" sometimes when he was alone.  The examiner assigned diagnoses of PTSD and depressive disorder chronic and severe and opined that PTSD was linked to the Veteran's combat experiences.  The examiner assigned a GAF score of 40.  

In November 2009, a GAF score of 55 was assigned.  In July 2010, the Veteran was described as nervous and anxious, with a depressed mood, and continuing to have problems with his memory.  In August 2010, the Veteran was described as anxious and fidgety and not making eye contact.  In September 2010, the Veteran reported difficulty with a son who had recently been released from jail.  

In late December 2010, the Veteran was involved in a stand-off with the police.  The conflicting reports of that incident reflect that the Veteran either threatened his wife or threatened to commit suicide initially, then threatened police with a crossbow.  He was admitted, first to a private hospital, and then to a VA Medical Center.  Following acute psychiatric treatment, the Veteran underwent inpatient treatment for substance abuse.  He was unable to complete the inpatient treatment for alcohol abuse, due to missed classes, even though he remained an inpatient for treatment for drug abuse.  He was discharged from VA hospitalization in May 2011.  

In September 2011, the Veteran testified that his PTSD was more severe than at the time of his prior VA examination, partly because of memory loss due to ECT.  The Veteran and his spouse testified about the December 2010 police standoff and the lengthy hospitalization following that incident.

On VA examination in April 2012, the examiner assigned diagnoses of PTSD and depression.  The examiner stated that there was "some overlap" between the symptoms of the two disorders, including irritability, diminished or loss of interest and guilt.  The Veteran endorsed symptoms of PTSD including persistent re-experiencing of trauma, persistent but generally ineffectual ways of avoidance of stimuli associated with trauma numbing of responses and increased arousal.  

VA examination in December 2012 again disclosed diagnoses of depressive disorder and PTSD.  The examiner concluded that the Veteran's depressive disorder dated from his leg injury in 2005 and his loss of employment after that injury.  However, the examiner stated that it was beyond the scope of his practice or skill to differentiate the contribution or proportion of occupational impairment due to specific diagnosed psychiatric disorders.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).  Thus, the Board must attribute all symptomatology during this period to the Veteran's PTSD.

Based on the foregoing, the Board finds that the totality of the evidence supports the assignment of a 70 percent rating for PTSD since January 17, 2006 (date of initial claim).  The Veteran's PTSD has been consistently shown to result in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  It is recognized that several of the delineated symptoms for a 70 percent rating were not necessarily shown during this period.  However, and rather crucially, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records, SSA examination report, and multiple VA examination reports were indicative of occupational and social impairment that approximate the criteria for a 70 percent or higher rating.  

(b).  Evaluation in excess of 70 percent for the entire appeals period 

There is no evidence to support the assignment of a 100 percent schedular rating for the Veteran's PTSD.  The Veteran is not shown to experience total social impairment due to PTSD.  While not outcome determinative, the evidence clearly reflects that the Veteran did not manifest gross impairment in thought processes or communication, that he did not have persistent delusions or hallucinations, and that he was consistently oriented to time and place.  The Veteran was generally able to maintain communications with others and follow instructions most of the time, facts which are inconsistent with a total schedular evaluation.  In particular, the Veteran was able to leave his home.  He continued to drive.  He was independent in his self-care activities, and functioned in the community, such as shopping unassisted.  Although he reported that he avoided certain situations, such as going to bars, because he was fearful he would hurt someone, he did not avoid all social situations.  

When he was most recently examined in July 2013, the examiner noted that the Veteran was recently involved in a motor vehicle accident.  He reported that he swerved off the road because another car was going to hit him.  The Veteran sustained spinal injuries and required hospitalization.  The examiner concluded that the Veteran had a major depressive disorder, PTSD, and a cognitive disorder.  The examiner discussed the assigned GAF scores, ranging from 25-30, when the Veteran was hospitalized after the altercation with police, to 55 in 2011.  The examiner did not assign a GAF score.    

The examiner who conducted the July 2013 VA concluded that the Veteran was so impaired by PTSD that he was unable to obtain or retain gainful employment, but he could carry on a normal conversation.  The examiner opined that the Veteran's PTSD symptoms were aggravated by a cognitive disorder.  The examiner opined that the newly diagnosed cognitive disorder was undermining the Veteran's 'executive functioning,' so that the Veteran now he has more difficulty using his mind and will power to control the effects of his PTSD.  His intrusive thoughts and feelings made it difficult for him to concentrate on a task for more than a very brief time.  The examiner stated that the Veteran's emotional response to his intrusive memories "leads him" to break into tears.  He had difficulty staying focused on what was being talked about or on what he was asked to do.  The examiner declined to differentiate between the Veteran's PTSD and his substance abuse.  Under such circumstances, the Board affords the Veteran the benefit of the doubt and presumes that all psychiatric symptoms are attributable to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998)

To be sure, the Veteran manifested "deficiencies" in most areas, consistent with a 70 percent evaluation, but his deficiencies were not of such severity as to approximate the "gross" impairment in thought processes, "grossly inappropriate" behavior, or similar severity of any symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Veteran did not manifest delusions or hallucinations, and was not disoriented as to time or place.  

The Board acknowledges that some of the Veteran's symptoms increased in severity during this period, in part because of the addition of a diagnosis of cognitive disorder.  However, other symptoms, like excessive sweating, irritability, periods of violence, and substance use, after treatment, appear to have decreased in intensity.  The totality of the evidence as a whole reflects that the Veteran's psychiatric disabilities, with notation of additional symptoms but decreases in severity of certain symptoms, remain consistent with a 70 percent evaluation.  

There was no gross impairment in the Veteran's thought processes.  It is noted that the Veteran had difficulty concentrating and remembering, but those impairments in thought process are not of such severity as to be considered "gross" impairments.  As the examiner noted, the Veteran is able to carry on a normal conversation.  

The Veteran did not manifest delusions or hallucinations.  Although he reported that he sometimes carried on conversations with people who were not there, he recognized when this occurred, nor was this behavior of such frequency this is was observed by providers.  The Veteran's behavior was not "grossly inappropriate."  He was not disoriented as to time or place, although he did manifest memory loss.  Although he had suicidal ideation at times, the Veteran was not a "persistent" danger to himself or others, so as to meet the criterion for a total schedular evaluation; rather, he manifested impulsivity, meeting the criterion for a 70 percent rating, impaired impulse control. 

The Veteran manifested "deficiencies" in most areas, consistent with a 70 percent evaluation, but his deficiencies were not of such severity as to approximate the "gross" impairement in thought processes, "grossly inappropriate" behavior, or similar severity of any symptoms for a 100 percent evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The preponderance of the evidence is against an evaluation in excess of 70 percent from July 22, 2013. 

The Board has considered whether the Veteran is entitled to an extraschedular evaluation in excess of 70 percent for PTSD during the pendency of this appeal.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.  

There is no evidence that the Veteran's service-connected PTSD has presented such an unusual or exceptional disability picture at any time during the pendency of this appeal as to warrant referral for consideration of an extraschedular evaluation in excess of 70 percent.  As discussed further, below, the Veteran has been granted TDIU based on the effect of all service-connected disabilities on his employability.  

Although the service-connected PTSD imposes significant difficulties, the criteria of the applicable rating schedule is adequately to contemplate the Veteran's present level of impairment due to PTSD.  As such, the Board cannot concede that the Veteran's service-connected psychiatric disability is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned to the PTSD for the time periods at issue, together with the award of TDIU throughout the pendency of the appeal, adequately reflect the state of the Veteran's impairment.  There is no evidentiary basis for referral of the case for extraschedular consideration.  


2.  Claim for temporary total rating under 38 C.F.R. § 4.30

The Veteran was hospitalized on October 20, 2008, for treatment of service-connected PTSD.  He remained hospitalized more than 21 days, and was therefore awarded a temporary total (100 percent) disability rating under 38 C.F.R. § 4.29.  That provision authorizes a temporary total disability rating when treatment of a service-connected disability requires hospitalization in excess of 21 days.  The Veteran's total temporary hospitalization rating under 38 C.F.R. § 4.29 expired on December 1, 2008.  The Veteran contends that a temporary total disability rating under 38 C.F.R. § 4.30 is warranted at the expiration of the 100 percent rating under 38 C.F.R. § 4.29.  

Pursuant to 38 C.F.R. § 4.30, a temporary total disability (100 percent) rating for convalescence "will be assigned without regard to other provisions of the rating schedule" when treatment for a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals including "therapeutic immobilization of one major joint or more"; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a); see Seals v. Brown, 8 Vet. App. 291, 296 (1995).  

The Veteran argues, in essence, that ECT treatment during his October 2008 to November 2008 hospitalization should be considered equivalent to surgery, because convalescence was required after that treatment.  The Veteran contends that he is entitled to a convalescent rating under 38 C.F.R. § 4.30 at the expiration of his temporary total rating based on hospitalization for a service-connected disability under 38 C.F.R. § 4.29.

By its terms, 38 C.F.R. § 4.30 is limited to instances where there is surgery, a wound, or immobilization of a joint.  No surgical procedure involving a wound or joint is shown.  The temporary total rating for convalescence under 38 C.F.R. § 4.30 is limited to the circumstances described by the terms of the regulation, that is, surgical wounds or joint immobilization.  The provision does not extend to other types of treatment, even if convalescence is required.  The Board finds that 38 C.F.R. § 4.30 is not applicable to warrant a following the expiration on December 1, 2008, of the Veteran's total rating based on hospitalization for treatment of service-connected PTSD.  The appeal for a total rating for convalescence under 38 C.F.R. § 4.30 is denied.  

3.  Claim for TDIU

The Veteran's PTSD is not his only service-connected disability.  Throughout the pendency of this appeal, service connection has also been in effect, in pertinent part, for diabetes mellitus (evaluated as 20 percent disabling) and for peripheral neuropathy, in both lower extremities, evaluated as 10 percent disabling for each lower extremity.  The combined evaluation for the Veteran's service-connected disabilities, as combined under 38 C.F.R. § 4.25, is not less than 80 percent at any time during the pendency of this appeal.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  With consideration of the disability rating for PTSD and the disability rating for diabetes mellitus and associated neuropathy, the Veteran meets the schedular criteria for TDIU.

The Veteran's employment experience and job skills were limited primarily to one employer; he had been continuously employed by that same employer for essentially his entire career.  The Veteran's PTSD limited his ability to perform employment that involved complex commands, interactions with the public, required supervision, or involved co-workers.  Although the Veteran had managerial skills, the evidence establishes that he was unable to function as a manager due to his PTSD.  The Veteran was unable to perform heavy manual as a result of service-connected diabetes and neuropathy.  There is no evidence that the Veteran would have been able to obtain any type of employment, skilled or unskilled, which did not require him to interact with others or perform manual labor.  

The evidence is at least in equipoise to warrant a finding that the Veteran was individually unemployable from the date he submitted the claim underlying this appeal, that is, from January 17, 2006.  


ORDER

An initial 70 percent evaluation for PTSD prior to July 22, 2013 is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal for an increased initial evaluation for PTSD is granted to this extent only.  

The appeal for an initial evaluation in excess of 70 percent for PTSD is denied.

The appeal for a temporary total rating under 38 C.F.R. § 4.30 following expiration on December 1, 2008, of a temporary total rating under 38 C.F.R. § 4.29 is denied.

The appeal for TDIU from January 17, 2006 through May 20, 2009 (exclusive of the period of temporary total disability from October 20, 2008 to December 1, 2008), is granted.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


